DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.   The applicant’s argue that Nemoto doesn’t teach the amended claim language such that differences are determined between a reference mapping and a copy reference mapping.  This however is taught by Nemoto in Fig. 13 and ¶118-123 that the management table 400 can be used to generate a difference bitmap between a base snapshot (i.e. reference mapping) and a target snapshot (i.e. copy reference mapping).  Please note that each the snapshots of Nemoto contains “digest information” for each of the operation volume block addresses (for example see at least fig. 4 and 7) that tracks which blocks were changed during each snapshot iteration and that this information can be used to determine the differences between any two sets of snapshots (i.e. a reference mapping and a copy reference mapping) in order to generate a difference bitmap (see fig. 8 for an example).  As such the applicant’s arguments have failed to overcome the prior art of Nemoto.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (US 20100023716).
	In regards to claims 1, 11, and 20, taking claim 11 as exemplary, Nemoto teaches
at least one processor; and a memory coupled to the at least one processor and having instructions stored therein, wherein when executed by the at least one processor, the instructions cause the electronic device to perform actions a method for recovering data in a user system, the actions method comprising: (¶19 teaches the computer program (instructions) are executed by a processor, wherein the computer program can be stored in a memory)
acquiring a reference mapping of the user system, the reference mapping comprising a set of digest information about a set of blocks in the user system; receiving, based on an identification of a backup copy for recovering the user system, a copy reference mapping associated with the backup copy from a backup storage comprising the backup copy, the copy reference mapping comprising a set of digest information about a set of blocks in the backup copy; determining a difference between the reference mapping and the copy reference mapping; wherein determining the difference between the reference mapping and the copy reference mapping comprises: for copy digest information in the set of copy digest information comprised in the copy reference mapping, determining digest information from the reference mapping corresponding to the copy digest information from the copy reference mapping; and
comparing the copy digest information with the digest information to determine the difference; and recovering the user system to the backup copy based on the determined difference.  (fig. 4 and ¶74-79 teaches a mapping of volume block addresses and associated location for data associated with each generational snapshot (i.e. a reference mapping), referred to as a Copy on Write (COW) management table 400. Fig. 13 and ¶118-123 teaches that the management table 400 can be used to generate a difference bitmap between a base snapshot and a target snapshot. ¶63-64 teaches that this difference bitmap is then used to determine which blocks are “copy targets” that need to be transferred to the target.  As such the “target” can be brought up to date and/or “recovered” to any of the available snapshots.) 
	In regards to claims 2, and 12 Nemoto further teaches
creating a snapshot of the user system, the snapshot comprising a set of block snapshots of the set of blocks; and acquiring the reference mapping of the user system based on the set of block snapshots.  (fig. 4 and ¶74-79 teaches a mapping of volume block addresses and associated location for data associated with each generational snapshot are created and updated whenever a snapshot is taken that has an associated unique sequence number(which identifies the snapshot and block address mapping)
In regards to claims 3 and 13 Nemoto further teaches
acquiring the set of digest information about the set of blocks respectively based on the set of block snapshots; and generating the reference mapping of the user system based on the set of digest information. (fig. 4 and ¶74-79 teaches a mapping of volume block addresses and associated location for data associated with each generational snapshot are created and updated whenever a snapshot is taken that has an associated unique sequence number(which identifies the snapshot and block address mapping)
In regards to claims 4 and 14 Nemoto further teaches
determining identical parts and different parts between a set of previous block snapshots in a previous snapshot and the set of block snapshots of the user system; generating one part of the set of digest information based on the part of block snapshots in the set of block snapshots corresponding to the different parts; and generating the other another part of the set of digest information based on the part of digest information corresponding to the identical parts in a set of previous digest information about the set of previous block snapshots. (fig. 4 and ¶74-79 teaches that when data for a block address has not changed (i.e. identical) from the previous snapshot in the table, it is identified by a “0” in the table, while data that has changed from the previous snapshot in the table contains the location of the data that has changed.)	In regard to claims 6 and 16 Nemoto further teaches
a digest of a block in the set of blocks; and digests of a plurality of blocks in the set of blocks. (see at least Fig. 4)
In regards to claims 7 and 17 Nemoto further teaches
wherein the backup copy is generated based on a snapshot of the user system created at a previous time point. (see at least Fig. 4)
In regards to claims 8 and 18 Nemoto further teaches
wherein the backup copy and the copy reference mapping are stored in the backup storage in an associated manner. (fig. 24 and ¶171-174, the remote copy can be performed between the primary/secondary(backup))
In regards to claims 9 and 19 Nemoto further teaches
herein recovering the user system to the backup copy based on the determined difference comprises: receiving a differential block corresponding to the difference from the backup storage; and updating a block corresponding to the difference in the set of blocks by using the differential block. (Fig. 13 and ¶118-123 teaches that the management table 400 can be used to generate a difference bitmap between a base snapshot and a target snapshot. ¶63-64 teaches that this difference bitmap is then used to determine which blocks are “copy targets” that need to be transferred to the target.  As such the “target” can be brought up to date and/or “recovered” to any of the available snapshots.
In regards to claim 10 Nemoto further teaches
creating another snapshot of the user system, the another snapshot comprising another set of block snapshots of a set of blocks in the user system; comparing the another snapshot with a previous snapshot of the user system to obtain a difference, and generating another backup copy of the user system incrementally; acquiring another reference mapping of the user system based on the another set of block snapshots; and storing the another backup copy and the another reference mapping in the backup storage in an associated manner. (the sections already listed show that multiple snapshots can be created and stored in the management table(see Fig. 4) and that difference information can be generated between any of the snapshot that are stored in the management table (see Fig. 13 and ¶118-123), and that these snapshots can be stored/copied to a secondary storage apparatus (fig. 24 and ¶171-174).

EXAMINER’S NOTE
	Examiner has cited particular paragraphs and figures in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
	Furthermore, additional pertinent references are listed below, of which the Applicant should carefully review in full before responding to the rejections made above, as they all contain information that not only would read on the currently claimed invention, but also additional unclaimed aspects that the applicant would rely upon to amend the claims.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/            Primary Examiner, Art Unit 2137